May     7, 1957



Honorable       Crawford   C. Martin,
Chairman,       Senate   Committee    on
   Legislative,     Congressional     and
   Judicial   Districts,
Capitol   Station,
.Austin,   Texas                                        Opinion   No.   WW-118.

                                                       Re:     Validity of House Bill     229
Dear    Senator   Martin:                                      of the 55th Legislature.

               You have     requested      our    opinion on the validity of House
Bill   229   of the 55th    Legislature.         You stated  in your request:

                       “I am sending you a copy of House Bill 229
              with Committee      Amendment      #l.   You will note that
              Committee      Amendment   #l seeks     to provide  that the
              two Congressmen       from Harris      County will be elected
              at large from the eighth and twenty-second          Congres-
              sional  Districts,   which districts    shall compose    Harris
              county.

                       “A question     has been raised   as to whether   or
              not it is necessary     that the county be divided   into two
              Congressional     Districts   or can it be done in this
              fashion.

                        “We would appreciate     your advising    as to
              whether    or not a congressional    redistricting    bill
              authorizing   two Congressmen      from Harrts     County,
              both to be elected    at large over the County,     violates
              any provision    of the Federal   or State Constitution      or
              Statutes.

                       “This      same question   is relevant   in reference
              to Senate Bill      69 which is currently    pending   in the
              Committee.

                        “We would appreciate            your advice     on this
              subject   at the earliest possible          time.”
Honorable     Crawford      C. Martin,      Page    2 (WW-118)




            House   Bill 229 is a bill to apportion         the State of Texas
into congressional     districts     and provide    for the election     of a
member     of the Congress       of the United States from each district.
The bill contains    only one subject,       and the caption     properly    informs
members     of the Legislature        and everyone     concerned    with House
Bill 229 of the matters       contained    in the body of the bill.       Therefore,
there  is no constitutional      objection    to the form    of House    Bill 229.

            Under the provisions       of House Bill 229 as amended    by
the adoption    of Committee     Amendment     No. 1, the Eighth and Twenty-
second   Congressional     Districts   will be composed    of Harris County
if the provisions    of House    Bill 229 are enacted   into law.

             Section 2 of the 14th Amendment               to the Constitution         of the
United   States provides   in part:

                     “Representatives       shall be apportioned               among
            the several    states  according    to their respective
            numbers.    . ,‘I

             While Congress      at one time required     states    to apportion
its congressional      districts  into contiguous    and compact      territories
containing    as nearly    as practical,   an equal number      of inhabitants
f2 U.S.C.A.,     8 3, 37 Stat. 14 - Smiley     v. Helm,  285 U.S. 355, (1932);
Wood v. Bloom,       287 U.S. 1, (1932);    Watts v. O’Connell,      247 S.W.2d
531 (Kentucky,     195217, Congress      has now provided:

                         “Until   a State is redistricted          in the manner
            provided        by the law thereof       after any apportionment,
            the Representatives            to which such State is entitled
            under such apportionment               shall be elected       in the
            following       manner:      (1) If there     is no change      in the
            number        of Representatives,         they shall be elected
            from the districts          then prescribed        by the law of such
            State, and if any of them are elected                 from   the State
            at large they shall continue             to be so elected;        (2) if
            there     is an increase        in the number       of Representatives,
            such additional        Representative         or Representatives
            shall be elerted        from the State at large and the other
            Representatives          from the districts         then prescribed
            by the law of such State;            (3) if there is a decrease          in
            the number         of Representatives         but the number       of
            districts       in such State is equal to such decreased
            number        of Representatives,         they shall be elected
            from the districts          then prescribed        by the law of such
            State;      (4) if there is a decrease           in the number       of
            Representatives          but the number         of districts    in such
Honorable      Crawford      C. Martin,     Page    3 (WW-118).




              State is less than ,such number            of Repre~sentatives,
              the number      of Representatives         by which such number
              of districts     is exceeded     shall be elected     from the
              State at large      and the other Representatives           from the
              districts    then prescribed       by the law of such State; or
              (5) if there    is a decrease      in the number      of Represen-
              tatives   and the number        of districts    in such State
    I         exceeds     such decreased       number      of Representatives,
              they shall be elected        from the State at large.”         2 U.S.C.A.
              g 2a, subdivision       (c).

                Under the Federal        Constitution     and Acts      of Congress,      it is
left up to the individual         states   to redistrict     the state into congressional
districts,      and Congress      has provided      that additional       Representatives
allocated      to the state under congressional             reapportionment         must be
elected     by the state at large until a new districting                statute   dividing
the state into a number           of congresstonal       districts     allocated    by the
reapportionment           has been enacted      by the state.        Koenig v. Flynn,
285 U.S. 375, (1932).          We know of no provision,            either    in the State ;or
Federal       Constitutions     or Acts of Congress          which requires        congres-
sional     districts    to be composed       of contiguous      territories      contatning     an
equal number         of inhabitants.      Therefore,      it is our opinion that the
Legislature        has the power to provide         that Harris       County sh,all elect
two members          of Congress      rather   than dividing       Harris     County by
metes      and bounds into two congressional             districts.

              In view of the foregoing,         it ts,our   opinion that the provis-
ions of House      Bill 229, of the 55th        Legislature     as submitted are
constitutional     and valtd.

           However,    we should point out that Congress      is the judge
of its own membership,       and we are informed    that there has not
been an arrangement      resembling    this type of apportionment      of a
state into congressional     districts  for over one hundred    years.
Therefore,   this method    may be questioned    in Congress.




                                          SUMMARY



                        The provisions      of House    Bill 229 of the
              55th Legislature,      redistricting    the State into
              congressional     dtstricts    whereinthe’eighth      and
                                                                                             .
                                                                                                 ..   .



Honorable         Crawford     C. Martin,     Page   4 (WW-118).




                  twenty-second    congressional    districts   will
                  be composed    of Harris    County if enacted
                  into law, is constitutional    as su,bmitted.



                                                     Yours    very   truly,

                                                     WILL        WILSON
                                                     Attorney     General     of Texas   ’




                                                             Assistant

JR:pf

APPROVED:

OPINION         COMMIT       TEE

H.     Grady    Chandler,     Chairman

J. C.    Davis,     Jr.

Jas.    H. ‘Rogers

REVIEWED            FOR     THE    ATTORNEY      GENERAL

By:      Gao.     P. Blackburn